Case 2:17-cv-02120-JPM-jay Document 259 Filed 11/21/19 Page 1 of 2                 PageID 8511



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ACLU OF TENNESSEE, INC.,                     )
                                               )
         Intervening Plaintiff,                )
                                               )     Case No. 2:17-cv-2120-JPM-egb
  v.                                           )
                                               )
  CITY OF MEMPHIS, TENNESSEE,                  )
                                               )
         Defendant.                            )


               ORDER FOLLOWING HEARING ON REPORT OF MONITOR


        This matter was before the Court on November 21, 2019 for a hearing on the third

 Quarterly Report of the Monitor. Present for the Intervening Plaintiff ACLU of Tennessee, Inc.

 (“ACLU-TN”) was Thomas Hauser Castelli. Present for the Defendant City of Memphis (the

 “City”) were R. Mark Glover, Jennie Vee Silk, Mary Wu Tullis, and Bruce McMullen. Also

 present was the Independent Monitor, Edward L. Stanton III. Mr. Stanton summarized the

 findings of the Third Quarterly Report of the Independent Monitor and the Monitor’s progress in

 meeting its goals. (ECF No. 256.) The Court heard testimony from the following members of

 the monitoring team: Rachel Levison-Waldman and David McGriff.

        The deadline for the City and the Monitor to file the final draft of the proposed social

 media policy consistent with the Kendrick Decree for review by the Court is November 26,

 2019. ACLU-TN may anticipate receiving the proposed policy following Court review on

 December 2, 2019. A detailed scheduling order will be entered after consultation with the

 Monitor.
Case 2:17-cv-02120-JPM-jay Document 259 Filed 11/21/19 Page 2 of 2                   PageID 8512



        A telephonic status conference is set for January 2, 2019, at 9:30 a.m. The parties should

 be prepared to discuss progress in the case. Concerned community members are permitted to

 submit materials to the Independent Monitor for review by the Court.


               SO ORDERED, this 21st day of November, 2019.


                                                      /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                                2
